NO. 07-07-0066-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                   MAY 29, 2008

                        ______________________________


                         MARLYN SOLANAS, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

         FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY;

             NO. 03-721-K277; HONORABLE KEN ANDERSON, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      On March 24, 2004, pursuant to a plea bargain, Appellant, Marlyn Solanas, was

convicted of intoxication assault, a third-degree felony. Punishment was assessed at

confinement for ten years and a $2,500 fine, suspended in favor of ten years community

supervision. On September 9, 2005, the State filed a motion to revoke, alleging that
Appellant had violated specified terms and conditions of community supervision. Following

a plea of true to the State’s allegations, Appellant’s community supervision was revoked

and she was sentenced to ten years confinement, without imposition of a fine. Notice of

appeal was timely given. In presenting this appeal, counsel has filed an Anders1 brief in

support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, __ S.W. 3d __, No. AP-75,911,

2008 WL 1901389, at *2 (Tex.Crim.App. April 30, 2008). Counsel has candidly discussed

why, under the controlling authorities, the appeal is frivolous. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has also demonstrated that he has

complied with the requirements of Anders by (1) providing a copy of the brief to Appellant

and (2) notifying Appellant of her right to file a pro se response if she desired to do so.2

By letter, this Court granted Appellant thirty days in which to exercise her right to file a

response to counsel’s brief, should she be so inclined. In re Schulman, 2008 WL 1901389,




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
        The educational burden of informing Appellant of her right to file a pro se petition
for discretionary review before the court of appeals grants a motion to withdraw was not
a requirement when counsel filed the Anders brief on May 10, 2007. In re Schulman, 2008
WL 1901389, at *3.

                                              2
at *3 fn.23. Appellant did not file a response. The State filed a letter acknowledging

counsel’s designation of the case as frivolous and declined to file a brief.


       The reporter’s record reflects the State presented evidence from Appellant’s

community supervision officer, Alma Fuentes.           Fuentes characterized Appellant’s

compliance with the conditions of her community supervision as poor. She then testified

to specific instances of Appellant violating the conditions of community supervision.


       Appellant also testified. She explained how she had benefitted from the SAFP

program and that she no longer drove. She urged the trial court to permit her to remain

on community supervision and live in a halfway house.


       Following the presentation of evidence and witnesses, the trial court found that

Appellant had violated reasonable and lawful conditions of probation, revoked her

community supervision, and imposed punishment at ten years confinement.


       By an Anders brief filed in support of his motion to withdraw, counsel certifies he has

diligently reviewed the record and finds no potential errors to advance on appeal. Thus,

he concludes the appeal is frivolous. Additionally, Appellant’s pleas of true to each of the

State’s allegations, standing alone, are sufficient to support the trial court’s judgment

revoking community supervision.         See Moses v. State, 590 S.W.2d 469, 470

(Tex.Crim.App. 1979).




                                              3
       We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 2008 WL 1901389, at *2 fn.8;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. After reviewing the record and counsel’s brief, we agree with counsel that there

are no plausible grounds for appeal. See In re Schulman, 2008 WL 1901389, at *3. See

also Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted, and the trial court’s judgment

is affirmed.3


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




       3
        Counsel is reminded that he is required to notify Appellant of her right to file a pro
se petition for discretionary review. See Tex. R. App. P. 48.4. See also In re Schulman,
2008 WL 1901389, at *4 fn.35 (noting that counsel’s duty is ministerial in nature, does not
involve legal advice, and exists after the court of appeals has granted counsel’s motion to
withdraw).

                                              4